DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: moving device configured to move the holding head, a first lowering instruction section configured to lower the holding head, a first imaging instruction section configured to image the leads, and a first calculating section configured to calculate a position of the leads in claim 7, a second lowering instruction section configured to lower the holding head, a second imaging instruction section configured to image the imaged surface, and a first calculating section configured to calculate a position of the imaged surface in claim 10, and holding tool moving mechanism configured to move each of the component holding tools in a vertical direction in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112















The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations first/second lowering instruction section, first/second imaging instruction section, and first/second calculating section invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, there is no disclosure of the algorithms used to perform each of the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the disclosure does not provide a description of the algorithm for performing each of the functions of the first/second lowering instruction section, first/second imaging instruction section, and first/second calculating section. See MPEP 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.










Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over APA (admitted prior art) in view of Ido (EP2925112A1)
At para. [0029]-[0032] (i.e. APA), the present application describes operation of a conventional component mounter. However, the reference numbers of all the structural elements mentioned as being for a conventional component mounter are the same as described for the present invention. From this it is therefore understood that the structure of the component mounter is conventional, the present invention differing from the conventional component mounter in the manner of operating the structure, e.g. lowering all nozzles at the same time to simultaneously image all the components, instead of the conventional sequential imaging of components.  Referring to Figs. 1 and 8 and para. [0029]-[0032] of the present specification, APA discloses the claimed invention as follows (limitations not disclosed are crossed out, below):
Claim 7.  A work machine comprising: 
a holding head (56, 58) provided with multiple component holding tools (82); 
a moving device (62) configured to move the holding head in a horizontal plane direction and a vertical direction; 
an imaging device (110) provided with side lighting (116) configured to emit light from a side direction onto leads of the components held by the component holding tools; and 
a control device (140), 
wherein the control device is provided with 
a first lowering instruction1 section 
a first imaging instruction section configured to image the leads of the
a first calculating section (see footnote 1) configured to calculate a position of the leads of the 
Claim 8. The work machine according to claim 7, wherein the side lighting includes at least four light sources (four lasers), and the at least four light sources are arranged evenly spaced on a circumference. See description of side lighting 116 in para. [0017]. In para. [0029], the side lighting of the conventional component mounter is mentioned, with the same reference number, 116. It is therefore understood the side lighting of the conventional component mounter has the same structure as described in para. [0017].
Claim 9.  The work machine according to claim 7, wherein the first lowering instruction section is configured to [individually] lower the holding 
Claim 11.  The work machine according to claim 7, wherein the holding head is provided with a holding tool moving mechanism (96) configured to move each of the component holding tools in a vertical direction.
Claim 12.  A calculation method for calculating a position of the lead of a component held by a component holding tool in a work machine provided with a holding head provided with multiple component holding tools, a moving device configured to move the holding head in a horizontal plane direction and a vertical direction, an imaging device provided with side lighting configured to emit light from a side direction onto leads of the components held by the component holding tools, the calculation method comprising: 
a lowering process (see “lowering the mounting unit 80” in para. [0032]) 
an imaging process (see “imaging the leaded component 150” in para. [0032]) of imaging the leads of 
calculating process (see “positions of the leading ends of leads 154 of one leaded component 150 are calculated” in para. [0032]) of calculating a position of the leads of the 
APA discloses the same apparatus as claimed, except the controller is functionally only configured to control lowering one holding tool at a time, so that the leads of an attached component may be imaged to determine the position of the leads. 
Ido discloses (as in claim 10) a component mounter having a head 45 with multiple component holding tools (471, 472, 473, 474), a moving device (41 and Z-axis driving mechanism) and an imaging device 5 provided with incident lighting 54, a control device having an image processing section 55. The Z-axis driving mechanism corresponds to the claimed holding tool moving mechanism of claim 11 (see para. [0029]). The holding tools are lowered to heights H1, H2 (i.e. control device includes lowering instruction section) such that the components P1, P2 held by the holding tools are within the visual field of the imaging device (see para. [0036] and [0037]). The image processing received data from sensor 51 (i.e. it includes an imaging instruction section) and ascertains the positions of the suctions nozzles and can determined whether or not the suction state of the components P1 and P2 is correct (see para. [0044]). The bottom surface of all the components is imaged simultaneously (see para. [0045], [0046] and [0049]) to determine the component suction state. Also see para. [0002] and [0003], from which it is clear the imaging performed by Ido is for the same reasons as discussed in these paragraphs, such as “whether or not the suction nozzle excellently sucks a center portion of the component, or whether or not an end portion of the component is sucked and a state is unstable,” i.e. determine a position of the center of the components relative to the suction nozzle. Such a determination clearly implies the position of the component imaged surface is calculated.
In view of the teachings of Ido, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the apparatus of APA such that imaging instruction section images the leads of all the components simultaneously, rather than imaging the leads of one component at a time. One of ordinary skill in the art would have found such a modification predictable, expecting a reduction in the time spent in imaging the leads of the components held by the multiple tools, thus increasing throughput. Further, regarding claim 10, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to additionally configure the apparatus of APA such that the controller includes a second lowering instruction section, a second imaging instruction section and a second calculating section, for imaging the bottom surfaces of the components held by the multiple tools, to determine the suction state of each of the components.
Claim(s) 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ido (EP2925112A1) in view of Chi (US2002/0136443A1).
As discussed above, Ido discloses a component mounting apparatus configured to image a bottom surface of components held by multiple holding tools, to determine the suction state of components, such as a position of the center of the components relative to the suction nozzle. However, Ido does not disclose side lighting and the control device sections of claim 1, nor the limitations of claims 8, 9 and 12.
Chi discloses a work machine comprising a control device (300), an imaging device (252, Fig. 11) provided with side lighting (266) configured to emit light from a side direction onto leads (92) of a component (82) held by a holding tool (184; see Fig. 12).  The side lighting includes four light sources (266; see Fig. 11) arranged spaced on a circumference (see Fig. 11). The apparatus is configured to lower the holding tool so that the leads of the component enter the lighting range of the side lighting (see Fig. 12). The leads are then imaged, and their position is calculated (see para. [0135], [0138]-[0140]). The controller controls the moving device and the imaging device, and calculates the position coordinates of the leading ends of leads based on the image data obtained by the imaging. Therefore, it is readily apparent that the controller includes, functionally, a lowering instruction section, an imaging instruction section, and a calculating section.
In view of the teachings of Chi, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the apparatus of Ido, to include side lighting having four light sources arranged spaced on a circumference, the apparatus being modified such that the controller includes a lowering instruction section, an imaging instruction section, and a calculating section such that the holding tools can be lowered such that leads of the components held by the holding tools can be simultaneously imaged and the lead position be calculated. One of ordinary skill in the art would have found such a modification to have predictable results (e.g. allowing the apparatus to determine the component lead positions, to increase mounting accuracy of components).













 Regarding claim 8, although Chi shows the light sources disposed on a rectangle, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to alternatively dispose light sources on a square, and therefore so as to be evenly spaced on a circumference, since a square is a more specific case of a rectangle, and thus changing the position of he lights would have had  a predictable effect, without changing how the apparatus functions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The controller controls the moving device and the imaging device, and calculates the position coordinates of the leading ends of leads 154 based on the image data obtained by the imaging (see para. [0030]). Therefore it is readily apparent that the controller includes, functionally, a lowering instruction section, an imaging instruction section, and a calculating section.